Citation Nr: 0612055	
Decision Date: 04/27/06    Archive Date: 05/09/06

DOCKET NO.  01-04 460A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES


1.  Whether the appellant perfected a timely appeal as to a 
May 2001 rating decision that denied an apportionment of 
benefits to the veteran's claimed spouse.

2.  Entitlement to an increased evaluation for sarcoidosis, 
currently evaluated as 30 percent disabling.

3.  Entitlement to restoration of a 60 percent disability 
evaluation for sarcoidosis.


ATTORNEY FOR THE BOARD

W. Sampson, Counsel




INTRODUCTION

The veteran had active duty from October 1975 to April 1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, which continued the 30 percent evaluation 
for sarcoidosis.  Also on appeal is a February 2003 decision 
in which the RO determined that the appellant had not 
perfected an appeal with regard to a May 2001 decision 
denying an apportion of benefits for the veteran's claimed 
spouse. 

The veteran has requested a hearing before a Veterans Law 
Judge.  Although a hearing was scheduled by videoconference 
for October 6, 2004, the veteran did not appear for the 
hearing.  The Board notes that although the veteran is 
incarcerated, he has not provided an explanation for his 
failure to appear for the hearing, or requested that another 
hearing be rescheduled.  The request for a hearing is 
therefore considered withdrawn.  

The Board has determined that a notice of disagreement has 
been received with regard to a February 2000 decision to 
reduce to 0 percent the 60 percent evaluation for 
sarcoidosis, requiring that a statement of the case be 
issued.  This issue, as well as the issue of entitlement to 
an increased evaluation for sarcoidosis, currently evaluated 
30 percent disabling, are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The appellant's substantive appeal (VA Form 9) was received 
on January 15, 2003, over 60 days after issuance of the 
statement of the case and over one year from the May 2001 
rating decision which denied apportionment of benefits.




CONCLUSION OF LAW

The appellant did not perfect a timely appeal as to the May 
2001 rating decision that denied apportionment of benefits.  
38 U.S.C.A. §§ 7105, 7108 (West 2002); 38 C.F.R. §§ 20.101, 
20.302, 20.303, 20.305 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that the provisions of 
the Veterans Claims Assistance Act of 2000 (VCAA) do not 
apply to this case, as the law, and not the evidence, is 
dispositive. See VAOPGCPREC 5-2004 (holding that VA is not 
required to provide the information and evidence necessary to 
substantiate a claim and is not required to assist a claimant 
in developing evidence to substantiate a claim where there is 
no legal basis for the claim or because undisputed facts 
render the claimant ineligible for the claimed benefit); see 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2005).  At issue in this case is the timeliness of 
the appellant's substantive appeal pertaining to a May 2001 
rating decision denying a claim for apportionment of the 
veteran's benefits.  The facts as to the date of receipt of 
the substantive appeal are not in dispute.  Thus the Board 
finds that this case meets the criteria of VAOPGCPREC 5-2004, 
namely, that the undisputed facts render the claimant 
ineligible for the claimed benefit.  The date of receipt of 
the substantive appeal is undisputed, and no amount of 
additional assistance will alter that date.  The issue under 
consideration, the timeliness of the substantive appeal, is a 
question of law.

The Board further notes that the appellant was notified of 
the timeline to file the substantive appeal, when the 
appellant was sent the VA Form 9 on February 22, 2002.  The 
Board finds that no reasonable possibility exists that 
additional assistance would aid the appellant.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(d) (2005).

Turning to the merits of the case, the applicable regulations 
state that appellate review of a decision of the Agency of 
Original Jurisdiction (AOJ) is initiated by a notice of 
disagreement and completed by a substantive appeal after a 
statement of the case is furnished to the appellant.  The 
notice of disagreement must be filed within one year from the 
date of mailing of notice of the result of initial review or 
determination.  The statement of the case is then submitted 
to the appellant, who is afforded a period of sixty days from 
the date the statement of the case is mailed to file the 
formal appeal.  This may be extended for a reasonable period 
on request for good cause shown.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.200-.204; 20.300-.306 (2005).

Except in the case of simultaneously contested claims, a 
substantive appeal must be filed within 60 days from the date 
that the AOJ mails the statement of the case to the 
appellant, or within the remainder of the one-year period 
from the date of mailing of the notification of the 
determination being appealed.  The date of mailing of the 
statement of the case will be presumed to be the same as the 
date of the statement of the case and the date of mailing the 
letter of notification of the determination will be presumed 
to be the same as the date of that letter for purposes of 
determining whether an appeal has been timely filed.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.302.

When the Board's rules of practice require that any written 
document be filed within a specified period of time, a 
response postmarked prior to expiration of the applicable 
time limit will be accepted as having been timely filed.  In 
the event that the postmark is not of record, the postmark 
date will be presumed to be five days prior to the date of 
receipt of the document by VA.  In calculating this five-day 
period, Saturdays, Sundays and legal holidays will be 
excluded.  In computing the time limit for filing a written 
document, the first day of the specified period will be 
excluded and the last day included.  Where the time limit 
would expire on a Saturday, Sunday, or legal holiday, the 
next succeeding workday will be included in the computation.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.305 (2005).

The AOJ may close the case for failure to respond after 
receipt of the statement of the case, but questions as to 
timeliness or adequacy of response shall be determined by the 
Board.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.101 
(2005).

The veteran filed a claim for apportionment of his benefits 
for his claimed spouse in April 2001.  In a letter to the 
veteran dated May 9, 2001, the AOJ denied the veteran's claim 
for apportionment because the person identified by the 
veteran had never been established as his spouse.  The 
veteran's notice of disagreement was received in June 2001, 
and a statement of the case was issued on February 22, 2002.  
The cover letter to the statement of the case apprised the 
veteran that if he decided to continue his appeal, he would 
need to file a formal appeal by completing and filing the 
enclosed VA Form 9, Appeal to Board of Veterans' Appeals.  He 
was advised in the letter to read the instructions that come 
with this form very carefully.  These instructions state that 
the substantive appeal should be filed within 60 days from 
the date the SOC is mailed; however, an extension of time may 
be granted for good cause shown.  See Item 3 of the 
Instructions in VA Form 9, Appeal to the Board of Veterans' 
Appeals. 

On January 15, 2003, as indicated by date stamp, the AOJ 
received a VA Form 9 from the veteran.  In a February 19, 
2003 decision, the RO notified the veteran that his 
substantive appeal was not timely filed, and that he had the 
right to appeal that decision.  In March 2003, the veteran 
submitted a statement in response to the RO's letter stating 
that he had never filed a substantive appeal because he had 
never received a statement of the case, therefore he 
disagreed with the RO's February 19, 2003 letter.  However, 
the Board notes in the VA Form 9, received in January 15, 
2003, he identified the issue exactly as phrased by the RO in 
the statement of the case he claims not to have received.  
More importantly, he specifically refers to the decision 
dated February 22, 2002, which is the date of the statement 
of the case.  Clearly, he sent the VA Form 9 in response to 
receipt of the statement of the case.  The Board notes that 
the January 15, 2003, receipt date of the substantive appeal 
is more than sixty days after issuance of the February 22, 
2002, statement of the case.  Further, it is more than one 
year after notice of the May 2001 rating decision.  
Therefore, by law, the Board finds that the appeal was not 
timely filed.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.302.

The law is clear as to the filing requirements for a timely 
appeal. In short, a substantive appeal must be filed within 
60 days from the date that the AOJ mails the statement of the 
case to the appellant, or within the remainder of the one-
year period from the date of mailing of the notification of 
the determination being appealed. 38 U.S.C.A. § 7105; 38 
C.F.R. § 20.302.  For reasons discussed above, the Board 
finds that the veteran did not file a timely substantive 
appeal as to the September 2001 rating decision, and 
therefore the appeal as to the timeliness of his substantive 
appeal is denied. 38 U.S.C.A. § 7105; Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994); 38 C.F.R. § 20.302.


ORDER

A timely appeal was not filed as to the May 2001 rating 
decision, and the appeal as to that issue is denied.


REMAND

In a November 1999 rating decision, the RO proposed to reduce 
the veteran's 60 percent evaluation for service connected 
sarcoidosis to 0 percent due to his failure to report for a 
scheduled VA examination.  In February 2000, the RO reduced 
his evaluation to 0 percent disabling.  He was notified of 
this decision in a letter dated February 25, 2000.  In a 
letter received from the veteran in April 2000, he disagreed 
with the termination of his disability payments, specifically 
referring to a law which cut off benefits for persons 
convicted of a felony after 60 days of incarceration, and 
asking "[i]f there is any way that this can be appeal[ed]?"  
In a May 2000 letter, the RO informed the veteran that this 
could not be considered a notice of disagreement (NOD) 
because the veteran's benefits were not terminated due to his 
incarceration.  The Board finds that the April 2000 letter 
may reasonably be construed as a notice of disagreement (NOD) 
as to the February 2000 rating decision.  The letter contains 
a written statement from the veteran expressing disagreement 
with the RO's decision terminating his benefits.  See 38 
C.F.R. § 20.201.  The fact that the veteran identified a 
different basis for the termination is not material, all that 
is required is a disagreement with the determination to 
reduce the veteran's service connected benefits to zero 
percent.  As such, the Board finds that the veteran filed a 
timely NOD as to the February 2000 rating decision, and the 
AOJ must issue an SOC in this appeal on the issue of 
entitlement to restoration of a 60 percent evaluation for 
sarcoidosis.  See Manlincon v. West, 12 Vet. App. 238 (1999) 
(an NOD confers jurisdiction on the Board, and the next step 
is for the RO to issue an SOC on the denial of the claim).  
The subsequent rating decision denying an increased 
evaluation above 30 percent for sarcoidosis is considered 
inextricably intertwined, and further consideration of this 
issue is deferred pending resolution of the issue of 
restoration.

In light of the foregoing, this matter is REMANDED to the RO, 
via the AMC, for the following:

Please issue the veteran a statement of 
the case addressing the claim of 
entitlement to restoration of a 60 
percent evaluation for sarcoidosis.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
JEFF MARTIN 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


